          Case 1:19-cr-00602-DKC Document 35 Filed 03/02/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *

       V.                                      *       CRIMINAL NO. DKC-19-0602

RAYMONN SHELTON                                *

                                MEMORANDUM AND ORDER


       Currently pending is Defendant's Emergency Motion to Reopen Detention Hearing and Set

Conditions of Release (“Motion”) (ECF No. 29) and Government’s Response in Opposition to

Defendant’s Motion to Reopen Detention Hearing and Set Conditions of Release (“Opposition”)

(ECF No. 33-1). For the reasons noted below, the court concludes that the pending Motion does

not offer a basis for reconsideration of the detention order in this case and, accordingly, the Motion

(ECF No. 29) is denied.

       A detention hearing was held in this case on March 11, 2020 and the court entered an Order

of Detention (ECF No. 17). At the time of the detention hearing, the defendant was charged by

indictment with Possession with Intent to Distribute Fentanyl in violation of 21 U.S.C. § 841. The

court detailed the reasons for detention in an Order of Detention: (1) Nature of offense –

fentanyl/weight of evidence; (2) History of weapons use; (3) Criminal record includes multiple

convictions for PWID, handguns, attempted 2d degree murder; (4) Poor adjustment to community

supervision; VOPs every time on release - *On supervision at time of this offense. (ECF No. 17).

       Pursuant to 18 U.S.C. § 3142(f), a detention hearing may be reopened if the “judicial officer

finds that information exists that was not known to the movant at the time of the [detention] hearing

and that has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any other person and



                                                   1
          Case 1:19-cr-00602-DKC Document 35 Filed 03/02/21 Page 2 of 3



the community.” The only new arguments presented in Defendant’s Motion are: 1) the parole

retake warrant that was pending at the time of the detention hearing has since been recalled and

the parole case has been closed; 2) the defendant was transferred to FDC Philadelphia in May of

2020 as part of an effort to move detainees with health risks from CTF, which included the

defendant who suffers from asthma; 3) FDC Philadelphia is the subject of a lawsuit concerning

conditions there, including a COVID outbreak; and 4) the defendant is unable to assist counsel in

preparation for his defense given limited access to the defendant. (ECF No. 29 at 1-3).

       The court has considered the new information presented by the defendant and concludes

that it does not have a material bearing on the court’s previous findings regarding the defendant’s

danger to the community. When the court ordered detention in this case, it was based upon the

overwhelming evidence proffered at the detention hearing, the defendant’s criminal history and

the fact that the defendant allegedly committed the instant offense while on community

supervision. (ECF Nos. 17; 33 at 2-5). With respect to the arguments in defendant’s Motion, the

court notes that dismissal of the defendant’s parole violation does not change the fact that he was

on parole at the time of the offense or that he violated his probation virtually every time he was

previously on community supervision. As to conditions at FDC Philadelphia, the defense has not

provided any specific information to the court regarding the conditions there, or that the risks posed

to the defendant by those conditions coupled with the defendant’s asthma outweigh §3142 factors

warranting the defendant’s detention. And while the court is mindful that the pandemic has resulted

in limitations on attorney-client communications for detained defendants, the defendant has made

only general allegations that he is unable to assist counsel in preparation of his defense. In sum,

the defendant’s generalized claims do not have a material bearing on the court’s previous

findings. In addition, in rejecting the defendant’s request for release, the court has also considered



                                                  2
           Case 1:19-cr-00602-DKC Document 35 Filed 03/02/21 Page 3 of 3



the defendant’s proposed conditions of release (ECF No. 29 at 3) and notes that they appear to be

the same type of conditions of release which were previously proposed, and rejected, at defendant’s

original hearing. Even the strictest of conditions of release to include a third party custodian,

electronic monitoring and related conditions are inadequate to ensure the safety of the

community. The court concludes now, as it did at the defendant’s detention hearing, by clear and

convincing evidence, that there is no condition or combination of conditions which will reasonably

assure the community’s safety. 1 Accordingly, Defendant's Motion (ECF No. 29) is denied.



Date: March 2, 2021                          ____/s/________________________
                                             Beth P. Gesner
                                             Chief United States Magistrate Judge




       1
         Defendant has not invoked the alternative basis for release under §3142(i) which may be
ordered for “another compelling reason.” The court notes, however, that it has considered
release under that provision as well. The court has herein broadly employed the analysis
suggested by the Fourth Circuit in United States v. Creek, No. 20-4251, Doc. 18 (4th Cir. Apr.
15, 2020) in considering COVID-19 based requests for temporary release under §3142(i),
although the Creek order did not explicitly apply this analysis to other provisions of the Bail
Reform Act. See United States v. Gallagher, SAG-19-479 (D. Md.), ECF No. 45 at 6-7.
Specifically, the court has concluded that the defendant’s medical condition and the conditions at
CDF do not rise to the level of a “compelling reason” warranting the defendant’s temporary
release under 18 U.S.C. §3142(i).

                                                3
